Case 2:20-cv-03268-DSF-KS Document 41 Filed 06/02/20 Page 1 of 1 Page ID #:514
                                                                        JS-6



                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   DISTRO SYSTEMS, LLC,                 CV 20-3268 DSF (KSx)
       Plaintiff,

                    v.                  JUDGMENT

   UNITED STATES CITIZENSHIP
   AND IMMIGRATION SERVICES,
       Defendant.



      The Court having granted Defendant’s motion for summary
   judgment and denied Plaintiff’s motion for summary judgment,

      IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
   the action be dismissed with prejudice, and that Defendant recover
   costs of suit pursuant to a bill of costs filed in accordance with 28
   U.S.C. § 1920.



   Date: June 2, 2020                  ___________________________
                                       Dale S. Fischer
                                       United States District Judge
